Case 20-70304-JAD        Doc 37   Filed 10/20/20 Entered 10/20/20 11:59:20         Desc Main
                                  Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: David D. Douglas
       Autumn N. Douglas
                            Debtor(s)                  BK. NO. 20-70304 JAD

JP MORGAN CHASE BANK, NATIONAL
ASSOCIATION
                            Movant
                      v.                               CHAPTER 13
David D. Douglas
Autumn N. Douglas
                            Respondents
                      and
Ronda J. Winnecour, Trustee
                            Additional Respondents




                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY




                                              /s/ Brian C. Nicholas, Esquire ___
                                              Brian C. Nicholas, Esquire
                                              bnicholas@kmllawgroup.com
                                              Attorney I.D. No. 317240
                                              KML Law Group, P.C.
                                              701 Market Street, Suite 5000
                                              Philadelphia, PA 19106
                                              Phone: 201-549-5366
                                              Attorney for Movant/Applicant
Date: October 20, 2020
Case 20-70304-JAD           Doc 37      Filed 10/20/20 Entered 10/20/20 11:59:20                Desc Main
                                        Document     Page 2 of 3
                               UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: David D. Douglas
       Autumn N. Douglas
                                   Debtor(s)                    BK. NO. 20-70304 JAD

JP MORGAN CHASE BANK, NATIONAL
ASSOCIATION
                            Movant
                      v.                                        CHAPTER 13
David D. Douglas
Autumn N. Douglas
                            Respondents
                      and
Ronda J. Winnecour, Trustee
                            Additional Respondents

                MOTION OF JP MORGAN CHASE BANK, NATIONAL ASSOCIATION
                        FOR RELIEF FROM THE AUTOMATIC STAY

        Movant, by its Attorney, KML Law Group, P.C., hereby requests a termination of the Automatic Stay

and leave to foreclose on its mortgage on real property owned by Debtor(s).

        1.       Movant is JP MORGAN CHASE BANK, NATIONAL ASSOCIATION.

        2.       Debtor(s), David D. Douglas and Autumn N. Douglas, are the owner(s) of the premises

located at 266 France Street, Sproul, PA 16682, hereinafter known as the mortgaged premises.

        3.       Movant is the holder of a mortgage, original principal amount of $63,240.00 on the mortgaged

premises that was executed on March 12, 2010. Said mortgage was recorded on March 16, 2010 in Instrument

Number 201003671 in Blair County. Documentation attached hereto as Exhibit A is provided in support of

right to seek a lift of stay and foreclose if necessary.

        4.       Carrington Mortgage Services, LLC services the loan on the Property referenced in this

Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or the Debtor obtains

a discharge and a foreclosure action is commenced on the mortgaged property, the foreclosure will be

conducted in the name of Movant. Movant, directly or through an agent, has possession of the promissory

note. Movant will enforce the promissory note as transferee in possession. Movant is the original mortgagee or

beneficiary or the assignee of the Mortgage.

        5.       Movant has instituted or wishes to institute foreclosure proceedings on the mortgage because

of Debtors’ failure to make the monthly payment required thereunder.
Case 20-70304-JAD          Doc 37       Filed 10/20/20 Entered 10/20/20 11:59:20                Desc Main
                                        Document     Page 3 of 3

        6.      As of October 12, 2020, the payoff amount due on the mortgage is $59,416.75.

        7.      Debtor(s) are currently delinquent in payments to the Chapter 13 Trustee in the amount of

$1,968.00.

        8.      Debtors have failed to make monthly mortgage payments of $465.64 for the months of July

2020 through October 2020.

        9.      The amount necessary to cure the post-petition delinquency is $1,862.56.

        10.     The fair market value of the premises is $65,000.00, per the Debtors’ Schedules.

        11.     The Senior Lien Holders on the premises are none.

        12.     The Junior Lien Holders on the premises are none.

        13.     The foreclosure proceeding filed or to be instituted were stayed by the filing of the instant

Chapter 13 Petition.

        14.     Debtor(s) have claimed as exempt the equity in the property.

        15.     Movant has cause to have the Automatic Stay terminated as to permit Movant to complete

foreclosure on its mortgage.

        16.     Movant has cause to have the Automatic Stay terminated pursuant to 11 U.S.C. §362 (d).

        17.     This motion and the averments contained therein do not constitute a waiver by the Moving

Party of its right to seek reimbursement of any amounts not included in this motion, including fees and costs,

due under the terms of the mortgage and applicable law.

        WHEREFORE, Movant respectfully requests that this Court enter an Order modifying the Automatic

Stay under Section 362 with respect to the mortgaged premises as to permit Petitioner to foreclose on its

mortgage and allow Movant or any other purchaser at Sheriff's Sale to take legal action for enforcement of its

right to possession of said premises.


Date: October 20, 2020
                                                      /s/ Brian C. Nicholas, Esquire ___
                                                      Brian C. Nicholas, Esquire
                                                      bnicholas@kmllawgroup.com
                                                      Attorney I.D. No. 317240
                                                      KML Law Group, P.C.
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106
                                                      Phone: 201-549-5366
                                                      Attorney for Movant/Applicant
